 IntheMatter of UNITED STATESGypsum COMPANY,EMPLOYERandLOCAL 278,UNITED GAS,COKE&CHEMICALWORKERS OF AMERICA,'C.I.0., PETITIONER---CaseNo. 13-RC-196.-DecidedAugust 27, 1948DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, a hearing was held on May 6 and 7, 1948,before a-hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization claiming to represent em-ployees of the Employer.3.Questions affecting commerce exist concerning the representa-tion of employees of the Employer, within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The parties agree that all production and maintenance employees,including truck drivers, at the Employer's East Chicago, Indiana,plant, but excluding watchmen, office and clerical employees, mastermechanics, quality supervisors, supervisor trainees, superintendents,assistant superintendents, general foremen, foremen, professional em-ployees, and supervisors would constitute an appropriate unit.ThePetitioner would also include, and the Employer would exclude,testers, gang leaders, and inspectors. In the event the testers areexcluded from the production and maintenance unit, the Petitionerseeks to represent such employees in a separate unit.*Chairman Herzog and Members Murdock and Gray.79 N. L. R. B., No. 24.194 UNITED STATES GYPSUM COMPANY195On April 30, 1946, pursuant to a Board-directed election,, the Boardcertified the Petitioner as collective bargaining agent for a unit ofproduction and maintenance employees at the Employer's East Chi-cago, Indiana, plant, including gang leaders 2 and inspectors, butexcluding testers.The Petitioner entered into a contract with theEmployer covering this unit on July 2,1946.The contract expired onMay 5, 1948, and was not renewed. On September 10, 1946, theBoard found appropriate a separate unit of testers at the Employer'sEast Chicago plant, and certified the Petitioner.3However the Em-ployer and the Petitioner have never signed a collective bargainingcontract for the employees in such unit.Gang Leaders: 4There are 13 hourly paid gang leaders, each ofwhom is in charge of from 6 to 14 employees.As it appears that gangleaders responsibly direct other employees in their work and makeeffective recommendations that affect their status, we find that -they aresupervisors within the meaning of the Act.We shall, therefore, ex-clude them from the unit.Testers:There are 12 testers' who perform tests on incoming rawmaterials, materials in process of production, finished products, andcompetitive prolhlcts.The' work in their own laboratories and areunder separate supervision.They perform no production work. Inview of the technical nature of their work, and in accordance with ourprevious findings, we shall exclude the testers from the production andmaintenance unitsAs the duties of the testers at the Employer'sEast Chicago plant are substantially the same as on September 20,1946, when we established a separate unit of testers,7 we shall followthat decision and set up a separate unit of testers.Inspectors:There -are six' inspectors in the board and Glatex(shingle) plants.Their primary function is to inspect, visually andmanually, the boards and shingles, as they come off the production lineto determine whether the finished products comply with the -Em-ployer's specifications.If they do not, the inspectors reject the de-fective products.The shingle inspectors may stop the productionline if defects are coming through too fast.The -inspectors make'Matter of United StatesGypsum Company,66 N. L R. B. 619.2 By agreement of the parties gang leaders were included in the unit.3Matter of United States Gypsum Company,70 N. L R. B. 1322.*Althoughthe termgang leader,technically is not one of the Employer's job classifica-tions,it is being used, as itwas in the record herein, to cover thefollowing categories ofemployees.3 head take-off men and1 specialty board operatorin the boardplant ; 1 load-ing gang leader and 3 dip and bundling operators in the shingle plant ; and3 AA mechanicsand 2 AA electriciansin the general maintenancedepartment0 Including 3 mill testers,4 packing testers, 1 board plant tester, 3 shingle and Glatextesters, and 1 main laboratory tester0Matter of United States Gypsum Company,66 N. L.it.B. 619 ; 72 N.L. it. B. 863 ; 65N. L.R.B 1427;65 N. L.R.B 575.7See footnote3, supra. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDreports which ^ are used by quality supervisors to affect the productionprocess, but they do not make recommendations that affect the statusof production employees.In the absence of an inspector, an operatorreplaces him.In accordance with our previous determination, weshall include inspectors in the unit sWe find. that all, production and maintenance employees at theEmployer's East Chicago, Indiana, plant, including truck driversand inspectors, but excluding watchmen, office and clerical employees,master mechanics, quality supervisors, supervisor trainees, superin-tendents, assistant superintendents, general foremen, foremen, pro-fessional employees, gang leaders, testers, guards, and supervisors asdefined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.We also find that all testers at the Employer's East Chicago, Indiana,plant, excluding supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with United States Gypsum Company,East Chicago, Indiana, separate elections by secret ballot shall beconducted as early as possible, but not later than 30 days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, and subject to Sections 203.61 and203.62 of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the units' found appropriate in para-graph numbered 4, above, who were employed during the pay=rollperiod immediately preceding the date of this Direction of Elections,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, but exclud-ing those employees who have since quit or been discharged for causeand have riot been rehired or reinstated prior to the date of the elec-tions, and also excluding employees on strike who are not entitled toreinstatement, to determine whether or not they desire to be repre-sented, for purposes of collective bargaining, by Local 278, United Gas,Coke & Chemical Workers of America, C. 1. 0.'Matter of United States Gypsum Company,66'NL. R. B. 619.